10
1]
12
13
14
15
16
17
18
19
20
21
39
23
24
25
26

 

 

Case 2:20-cv-00204-MJP Document 19-1 Filed 03/12/20 Page 1 of 2

 

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ROBERT P. ZARKOS,

Plaintiff,
V.

AETNA LIFE INSURANCE COMPANY, et
al.

Defendants.

 

 

Case No. 2:20-cv-00204-MJP
[PROPOSED] ORDER GRANTING
TIPULATED MOTION AMEND

COMPLAINT

Noted for consideration: March 19, 2020

Having read all papers filed in connection with the Parties’ Stipulated Motion to Amend

Complaint (“Motion”) and considered the issues raised therein,

IT IS HEREBY ORDERED that the Motion is Granted and Plaintiff's First Amended

Complaint attached as Exhibit A to the Parties’ Motion is deemed filed and entered as of the date

of this Order.
Hf
If
Mf
Mf
Mf
Mf

Page 1 - [PROPOSED] ORDER GRANTING MOTION TO

AMEND COMPLAINT

HOERSCHELMANN DIETZ PLLC
PO. BOX 30026

SEATILE, WA 98113
(206) 953-8735 (206) 451-3859
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:20-cv-00204-MJP Document 19-1 Filed 03/12/20 Page 2 of 2

SO ORDERED this _|}hday of March, 2020

BY THE COURT

 
 
 

ES Sa

ete

    
   

Marsha J. Peck an

United States District Court Judge

Page 2 - [PROPOSED] ORDER GRANTING MOTION TO

AMEND COMPLAINT HOERSCHELMANN DIETZ PLLC

SEATILE. WA 98113
206) 953-8732 (206) 451-3859
